FILED
                                                                              JULY 6, 2017
                                                                      In the Office of the Clerk of Court
                                                                    WA State Court of Appeals, Division III




                IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                   DIVISION THREE

    STATE OF WASHINGTON,                          )

I
I
           V.
                         Respondent,
                                                  )
                                                  )
                                                  )
                                                  )
                                                            No. 33935-1-111



                                                  )
    DALE EUGENE WILSON,                           )         UNPUBLISHED OPINION
                                                  )
                         Appellant.               )

           FEARING, C.J. - Dale Wilson challenges his conviction for first degree rape of a

    child and his sentence that imposes legal financial obligations (LFOs). We affirm his

    conviction, but remand to the trial court to conduct an individualized inquiry into

    Wilson's ability to pay discretionary legal financial obligations.

                                              FACTS

           This prosecution arises from contact between Dale Wilson, a Bellingham resident,

    and a minor girl, Betty Lewis, an East Wenatchee denizen. Dale Wilson was the

    boyfriend of Laurie Lund, the custodian of Betty. Betty Lewis is a pseudonym.

           Betty Lewis was born on October 7, 2005. After her mother died in 2009, she and

    her brother lived with their aunt, Laurie Lund, in East Wenatchee. Betty was four and




I
No. 33935-1-III
State v. Wilson


Betty's brother was seven when they came to live with Lund. Lund began dating Dale

Wilson in October 2012.

       Upon the commencement of their relationship in October 2012, Dale Wilson

visited Laurie Lund in East Wenatchee most weekends. When Wilson visited, Lund

occasionally left him alone with Betty and her brother. Lund worked at an orchard from

June to October 2013. On some occasions, when Lund worked, the two children stayed

home alone with Wilson.

       Dale Wilson and Laurie Lund vacationed in Canada from June 4 to June 21, 2014.

In the couple's absence, Betty Lewis and her brother resided with Lund's sister, Julie

Bowers, in Odessa. While in Odessa, Betty and her teenage cousin visited a park where

Betty asked the cousin if she could hold a secret. Betty then disclosed that Dale Wilson

taught her about sex, including the act of a man placing his penis in the three main female

holes. When mentioning holes, Betty pointed to her mouth, buttocks, and vagina. Betty

told her cousin about sexual contact with Wilson. She informed her cousin that she

disclosed the information because she considered Wilson's conduct to be wrong and she

could not keep the conduct a secret anymore. The sexual contact happened when she was

in the second or third grade.

       The teenage cousin escorted Betty to the cousin's home. The cousin ushered Betty

into her mother's room and told Betty to repeat to Aunt Julie what Betty told her. Betty

repeated her story to Julie Bowers. On a later day, Bowers asked Betty to repeat the

                                            2
No. 33935-1-III
State v. Wilson


description of Dale Wilson's conduct, and Betty recounted the narrative in the same

order. Betty added that a man squirted, but Wilson did not squirt in or on her.

       On June 21, Dale Wilson and Laurie Lund retrieved Betty and her older brother

from Julie Bowers. Bowers then informed Lund about sexual contact between Betty and

Wilson. Lund and Wilson, with the two children, returned to East Wenatchee. Lund did

not talk about Betty's allegations between June 21 and 24, when Wilson returned to his

home in Bellingham.

       On June 25, Laurie Lund spoke to Betty about what Betty told Betty's Aunt Julie.

Betty responded that Wilson taught her about sex, inserted his penis in her mouth, and

demonstrated how men squirt. Wilson warned Betty that, if she informed anyone about

his conduct, no one would believe her, and she would undergo a spanking. Betty

declared that Wilson performed sex acts with Lund absent from the home. Wilson

showed her videos of women sucking men's penises.

      Days later Laurie Lund telephoned Dale Wilson and confronted him with Betty

Lewis' disclosures. Wilson denied Betty's accusations. He expressed shock and listed

reasons for Betty fabricating her stories. Wilson alleged that Betty's grandfather, John

Royce, performed sex acts on her and someone else spoke to Betty about sex. Royce had

attempted years earlier to sexually abuse his daughter, Laurie Lund. Royce lived in

Tonasket, where Betty formerly lived, but he last saw Betty in 2011. John Royce is also

a pseudonym.

                                            3
No. 33935-1-III
State v. Wilson


          Laurie Lund reported the sexual conduct of Dale Wilson toward Betty Lewis to

law enforcement. On June 27, 2014, East Wenatchee Police Detective Darrin Darnell

investigated the allegations. Darnell searched for DNA and semen on the bathroom

counter, where Wilson allegedly ejaculated, and for pornographic videos on the computer

laptops of Lund and Wilson. Detective Darnell discovered no DNA, semen, or explicit

videos.

       Detective Darrin Darnell interviewed Betty Lewis in the presence of Laurie Lund.

Betty attended second grade and was eight years old at the time of the June interview.

Betty disclosed that Wilson described sex to her and the portrayals included boy's use of

their penises around girls. Betty added that Wilson showed her videos showing naked

people. Betty insisted she did not fabricate her report to punish Wilson. Throughout the

interview, Betty's account remained consistent. The detective also interviewed Betty's

cousin and Julie Bowers.

                                       PROCEDURE

       The State of Washington charged Dale Wilson with one count of first degree rape

of a child. He stipulated to the admissibility of child hearsay statements in exchange for

the State's recommendation, if the jury convicted, of a low-end standard range sentence

of ninety-three months.

       At the outset of voir dire, the court asked the jury panel several general questions,

the second being, "[h]ave you, a close friend or relative had experience with a similar or

                                             4
No. 33935-1-III
State v. Wilson


related type of case or incident?" Report of Proceedings (RP) (Oct. 7, 2015 - voir dire) at

10. If a juror raised his or her card, the judge further asked: "would that affect your

ability to be fair and impartial?" RP (Oct. 7, 2015 - voir dire) at 10. Several panel

members raised a card. The first two jurors lifting a card rendered equivocal answers,

and the trial court informed the jurors that attorneys would inquire further.

       Juror 31, the third to be addressed by the judge, disclosed that she "was molested

as a child-and I would-I can't say that it would affect my decision or, or not, but,

so ... " RP (Oct. 7, 2015 - voir dire) at 11. The next juror 33, indicated that, as a victim

of rape who suffers from posttraumatic stress disorder, he would not be fair and impartial.

At defense counsel's request, the trial court excused juror 33 from jury service.

       Later during voir dire, defense counsel questioned juror 31 and asked if she could

be fair and impartial despite her childhood experience. Juror 31 answered, "I believe I

can be fair and impartial." RP (Oct. 7, 2015 - voir dire) at 66. Defense counsel

continued his questioning of juror 31 at length. Juror 31 agreed with counsel that first

"perception isn't always accurate." RP (Oct. 7, 2015 - voir dire) at 68.

       The trial court excused nine jurors for cause because each indicated he or she

could not be fair and impartial due to the nature of the allegations or his or her personal

experience with sexual abuse. The court excused six venire people before the

questioning of juror 31 and three after the questioning. The trial court excused juror 33

because of posttraumatic stress disorder from sexual molestation as a child; Juror 41

                                              5
No. 33935-1-111
State v. Wilson


because of the sexual molestation of her daughters; juror 8 because of an emotional

reaction during questioning; juror 20 because of an inability to listen to graphic evidence;

juror 2 because of being an incest survivor and therapist for child sexual assault victims;

juror 42 because his fiance's son suffered molestation; juror 13 because he formed an

opinion and made a judgment of Dale Wilson during voir dire; and juror 28 because of

his predilection to believe the child's accusations before hearing the evidence. The trial

court also excused two additional panel members for other reasons: juror 22 because of a

family member's health situation; and juror 1 because of his strong slant in favor oflaw

enforcement officers. Defense counsel neither challenged juror 31 for cause, nor

exercised a preemptory challenge to remove juror 3 1.

       During trial, Betty Lewis testified that Dale Wilson came to her family house and

made her suck his penis more than once. Wilson testified in his own defense. He stated

he learned of Betty's allegations on June 25, 2014. Wilson testified he did not stick his

penis in Betty's mouth or otherwise molest her.

       The jury convicted Dale Wilson as charged. At the sentencing hearing, the State

recommended legal financial obligations, and Wilson registered no objection. The trial

court imposed the recommended obligations of a $500.00 victim assessment, $846.10 in

court costs, $500.00 for FCM/MTH, and a DNA collection fee of $100.00. The court

costs included a $200.00 criminal filing fee, $396.10 in witness costs, and a $250.00 jury

demand fee. The court set monthly payments at $25.00.

                                             6
No. 33935-1-III
State v. Wilson


        In the discussion about the defense's expert witness costs, defense counsel stated:

                I'm guessing it's somewhere around 1,500 bucks, somewhere
        around there, and if the Court wants to assess that along with the rest of the
        legal financial obligations, Mr. Wilson's presumably going to be
        incarcerated for quite some time and wouldn't be able to start making
        payments on any of that until he got out.

RP (Nov. 30, 2015) at 494. The trial court discussed language in the judgment and

sentence that required Wilson to pay the costs of polygraph exams. The court

commented that the legislature will enact a bill to abolish legal financial obligations, and

so the sentencing court did not require payment of the costs of polygraph examinations.

As to payment of assessed financial obligations, the trial court commented:

               Obviously while you're in prison if you work, they'll send me a
        $1.43 or something to that effect, so we won't violate you for not paying
        while you're in prison. Once you get out of prison, then we'll take a look at
        your finances at that time.

RP (Nov. 30, 2015) at 503.

        Dale Wilson, on his counsel's advice, did not allocute. The court sentenced him

within the standard range to a minimum term of ninety-three months and a maximum of

life.

                                  LAW AND ANALYSIS

        Issue 1: Did Dale Wilson receive ineffective assistance of counsel when his trial

counsel did not challenge juror 31 for cause, after the juror disclosed she was molested




                                              7
No. 33935-1-111
State v. Wilson


as a child, could not answer whether her childhood decision would impact her, and

declared that her initial gut feeling about the child rape case was poor?

       Answer 1: No.

       Dale Wilson contends that his trial counsel was ineffective because counsel failed

to object to the seating of juror 31, who had been molested as a child. The State responds

that Wilson's counsel did not provide ineffective assistance because juror 31 was

rehabilitated and said that she could be impartial. The State emphasizes that trial counsel

removed nine other jurors who indicated that they could not be impartial. We agree with

the State.

       The Sixth Amendment to the United States Constitution guarantees defendants the

right to legal counsel in criminal trials. Like the federal constitution, Washington's

Constitution also grants an accused, in a criminal prosecution, the right to appear by

counsel. CONST. art. I, § 22. The right to counsel under the state and federal

constitutions are coextensive. State v. Long, 104 Wn.2d 285, 288, 705 P.2d 245 (1985).

       To meaningfully protect an accused's right to counsel, an accused is entitled to

"effective assistance of counsel." Strickland v. Washington, 466 U.S. 668, 104 S. Ct.

2052, 80 L. Ed. 2d 67 4 ( 1984 ). Courts apply a two-pronged test to determine if counsel

provided effective assistance: (1) whether counsel performed deficiently, and (2) whether

the deficient performance prejudiced the defendant. Strickland v. Washington, 466 U.S.

at 690-92. If a defendant fails to establish one prong of the test, this court need not

                                              8
No. 33935-1-III
State v. Wilson


address the remaining prong. State v. Hendrickson, 129 Wn.2d 61, 78, 917 P.2d 563

(1996). This is a mixed question of law and fact, reviewed de novo. Strickland v.

Washington, 466 U.S. at 698. We address only the first prong.

       To satisfy the first prong, the defendant m1:1st show that, after considering all the

circumstances, counsel's performance fell below an objective standard of reasonableness.

State v. McFarland, 127 Wn.2d 322, 334-35, 899 P.2d 1251 (1995). The burden is on the

defendant to show deficient performance. State v. Grier, 171 Wn.2d 17, 33, 246 P.3d

1260 (2011). This court gives great deference to trial counsel's performance and begins

the analysis with a strong presumption counsel performed effectively. State v. West, 185

Wn. App. 625, 638, 344 P.3d 1233 (2015). Trial strategy and tactics cannot form the

basis of a finding of deficient performance. State v. Johnston, 143 Wn. App. 1, 16, 177

P.3d 1127 (2007).

       The decision of whether to keep a prospective juror on the jury panel or whether to

dismiss a juror often is based on the trial counsel's experience, intuition, strategy, and

discretion. State v. Lawler, 194 Wn. App. 275,285,374 P.3d 278, review denied, 186

Wn.2d 1020, 383 P.3d 1027 (2016). A jury pool is determined at random and represents

a cross-section of the various demographics contained within an area. Therefore, while

one aspect of a juror might suggest exercising a preemptory challenge or challenge for

cause, another aspect might counter or override this aspect. On appeal, the court can only

look at the words on the record. Nevertheless, a lawyer may keep someone on the jury

                                              9
No. 33935-1-III
State v. Wilson


panel despite his voir dire responses because of his background, other personal

characteristics, mannerisms, or nonverbal communication. State v. Lawler, 194 Wn.

App. at 290. Another tactical consideration that does not appear on the record is who the

next juror in line would be should the lawyer remove the juror in question. State v.

Lawler, 194 Wn. App. at 290.

       A juror's equivocal answers during voir dire does not mean that she should be

challenged for cause. The appropriate question is whether a juror with preconceived

ideas can set them aside and decide the case on an impartial basis. State v. Grenning, 142

Wn. App. 518, 540, 174 P.3d 706 (2008), aff'd, 169 Wn.2d 47, 234 P.3d 169 (2010). In

this appeal, juror 31 stated that she believed she could be fair and impartial when

questioned by defense counsel. In further discussion with defense counsel, the juror at

issue acknowledged that first impressions were not always correct.

       Dale Wilson suggests ongoing bias by juror 31 because jury deliberations took an

hour. Nevertheless, as illustrated by defense counsel's other challenges for cause,

counsel aggressively sought removal of potential jurors who exhibited emotional

reactions or other biases. The trial court similarly had the duty to excuse a juror on its

own motion if it deemed a potential juror biased. RCW 2.36.110. Both defense counsel

and the trial court, who were in the position of this reviewing court to determine if juror

31 spoke honestly, concluded that juror 31 would be fair and impartial.




                                             10
No. 33935-1-111
State v. Wilson


       Dale Wilson may complain about counsel's performance when rehabilitating juror

31 rather than immediately moving for her dismissal as a juror. Nevertheless, Wilson

fails to establish that rehabilitating the juror rather than removing her possessed no

conceivable tactical purpose, such as preventing other less suitable jurors from being

seated. The rehabilitation also may have encouraged others to keep an open mind and to

recognize the need to thoughtfully decide after hearing all the evidence. Therefore, the

first prong of Strickland fails.

       Issue 2: Whether the State's evidence was sufficient to support the conviction.

       Answer 2: Yes.

       Dale Wilson contends the State failed to submit sufficient evidence to support his

conviction for first degree rape of a child. He argues that the jury employed guess,

speculation, and conjecture to conclude that he, rather than another, molested Betty

Lewis. The State responds that the testimony of Betty Lewis and her family suffices to

convict Wilson and the jury held the prerogative to consider Betty and other witnesses

credible. We agree with the State.

       Evidence is sufficient if a rational trier of fact could find each element of the crime

beyond a reasonable doubt. State v. Green, 94 Wn.2d 216, 221-22, 616 P.2d 628 (1980).

Both direct and indirect evidence may support the jury's verdict. State v. Brooks, 45 Wn.

App. 824, 826, 727 P.2d 988 (1986). In claiming insufficient evidence, the defendant

necessarily admits the truth of the State's evidence and all reasonable inferences that can

                                             11
No. 33935-1-111
State v. Wilson


be drawn from it. State v. Salinas, 119 Wn.2d 192,201, 829 P.2d 1068 (1992). Only the

trier of fact weighs the evidence and judges the credibility of witnesses. State v. Homan,

181 Wn.2d 102,106,330 P.3d 182 (2014).

      Under RCW 9A.44.073: "A person is guilty of rape of a child in the first degree

when the person has sexual intercourse with another who is less than twelve years old

and not married to the perpetrator and the perpetrator is at least twenty-four months older

than the victim." In our appeal, Betty Lewis, a seven-year-old at the time of the

allegations, testified that Dale Wilson placed his penis in her mouth. Wilson's age

substantially exceeded Betty's age by more than twenty-four months. During trial,

Wilson did not dispute any elements of first degree child rape except whether Wilson

committed the crime. As in many sexual offense cases, only the victim and the

perpetrator know the truth of what occurred. Resolution depends on whom the jury

believes. State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990).

      Dale Wilson must accept the credibility of Betty. Betty testified that Wilson

visited her house. She testified that Wilson stuck his penis in her mouth more than once.

According to Betty, Wilson spoke to her graphically about sex acts. Wilson showed her

videos depicting naked people. Betty confidently identified Wilson as the perpetrator.

      Issue 3: Whether the sentencing court erred by failing to adequately address the

Blazina factors before imposing LFOs?

      Answer 3: Yes.

                                            12
No. 33935-1-111
State v. Wilson


       On appeal, Dale Wilson contends that the trial court did not adequately inquire

into his current and future ability to pay before imposing discretionary legal financial

obligations. Nevertheless, Wilson did not object to the imposition of any legal financial

obligations during sentencing. Thus, this reviewing court must determine whether to

address an assignment of error not raised below.

       RAP 2.5(a) provides, in relevant part: "The appellate court may refuse to review

any claim of error which was not raised in the trial court." With regard to unpreserved

challenges to legal financial obligations, the state Supreme Court declared: "A defendant

who makes no objection to the imposition of discretionary LFOs at sentencing is not

automatically entitled to review." State v. Blazina, 182 Wn.2d 827, 832, 344 P.3d 680

(2015). Each appellate court must render its own decision to accept discretionary review

of claimed financial obligations not appealed as a matter of right. State v. Blazina, 182

Wn.2d at 835. The Blazina court, however, clarified that a challenge to the trial court's

entry of a legal financial obligation order under RCW 10.01.160(3) is ripe for judicial

determination despite the State having taken no steps to enforce the obligation. State v.

Blazina, 182 Wn.2d at 832 n.1. A majority of this panel exercises its discretion and

accepts review of the imposition of discretionary legal financial obligations because of

the amount imposed.




                                             13
No. 33935-1-III
State v. Wilson


       By statute, the sentencing court may not order a convicted defendant to pay

discretionary fees unless the defendant possesses or will possess the financial ability to

pay. RCW 10.01.160(3) reads:

              The court shall not order a defendant to pay costs unless the
       defendant is or will be able to pay them. In determining the amount and
       method of payment of costs, the court shall take account of the financial
       resources of the defendant and the nature of the burden that payment of
       cost~ will impose.

       In State v. Blazina, 182 Wn.2d at 838 (2015), our Supreme Court clarified that

RCW 10.01.160(3) requires the trial court "do more than sign a judgment and sentence

with boilerplate language stating that it engaged in the required inquiry." Rather, the

"record must reflect that the trial court made an individualized inquiry into the

defendant's current and future ability to pay." State v. Blazina, 182 Wn.2d at 838. This

inquiry should address a defendant's incarceration, job status, debts, or other indicators of

ability to pay. State v. Malone, 193 Wn. App. 762, 766, 376 P.3d 443 (2016).

       The sentencing court conducted no inquiry into the financial condition or future

earning capacity of Dale Wilson except to comment that Wilson would remain in prison

for seven years and not be able to meet the $25 required monthly payment during the

imprisonment. This limited inquiry supported the declination, not the imposition, of legal

financial obligations. Therefore, this court remands for a new sentencing hearing to

consider the imposition of discretionary legal financial obligations.




                                             14
No. 33935-1-III
State v. Wilson


                         STATEMENT OF ADDITIONAL GROUNDS

         Issue 4: Whether the trial court violated Dale Wilson's right to a fair trial by

allowing Wilson's conviction solely on speculation after two eye witnesses testified in

court that Wilson was not the person who produced the physical nexus to the alleged

crime and the prosecution neglected to investigate three alternate male suspects before

trial?

         Answer 4: No.

         Dale Wilson asserts additional grounds for possible reversal of his conviction in a

separate filing. He first contends his conviction rests on insufficient evidence, and he

emphasizes that two eye witnesses testified that he did not produce the physical nexus to

the crime and law enforcement refused to investigate other suspects. We encounter some

confusion as to what Wilson characterizes as the production of a physical nexus to a

crime. We are uncertain as to how two eye witnesses could verify that Wilson did not

rape Betty Lewis, when the rape occurred when Wilson was alone with Betty and Wilson

presented no alibi witness to testify he was always present somewhere else when the

sexual contact occurred. Also, Wilson cites no authority supporting an obligation on law

enforcement to investigate other potential perpetrators under these circumstances.

Regardless, we previously concluded that substantial evidence supports Wilson's

conviction.




                                               15
No. 33935-1-III
State v. Wilson


        Issue 5: Whether the hearsay used to convict Dale Wilson was unreliable and

therefore unlawfully submitted as evidence in court?

       Answer 5: No.

        In raising this fifth issue, Dale Wilson concedes that he may have agreed to the

admissibility of Betty Lewis' hearsay testimony for trial purposes. Nevertheless, he

argues that he did so only because of a prediction of an admissibility ruling in favor of

the State by the trial court and he never stipulated to the use of the evidence to convict

him. We disagree. A stipulation to admissibility of evidence permits the use of the

evidence to convict. Wilson cites no authority to the contrary. Wilson received benefit

by reason of the stipulation because the State recommended a sentence in the low end of

the sentencing range.

       Issue 6: Whether the trial court erred when permitting Detective Darrin Darnell to

testify at trial?

       Answer 6: We refuse to address this issue because Dale Wilson did not object to

Darnell's testimony at trial.

        On appeal, Dale Wilson contends that the trial court abused its discretion when it

allowed the testimony of Detective Darnell as a witness. He emphasizes that Laurie

Lund and Detective Darnell met before in an earlier case. Nevertheless, Wilson never

objected to Darnell's testimony before the trial court.

        RAP 2.5(a) formalizes a fundamental principle of appellate review. The first

                                             16
No. 33935-1-111
State v. Wilson


sentence of RAP 2.5 (a) reads:

               Errors Raised for First Time on Review. The appellate court
       may refuse to review any claim of error which was not raised in the trial
       court.

No procedural principle is more familiar than that a constitutional right, or a right of any

other sort, may be forfeited in criminal cases by the failure to make timely assertion of

the right before a tribunal having jurisdiction to determine it. United States v. Olano, 507

U.S. 725, 731, 113 S. Ct. 1770, 123 L. Ed. 2d 508 (1993); Yakus v. United States, 321

U.S. 414,444, 64 S. Ct. 660, 88 L. Ed. 834 (1944).

       Countervailing policies support allowing an argument to be raised for the first time

on appeal. For this reason, RAP 2.5(a) contains a number of exceptions. RAP 2.5(a)

allows an appellant to raise for the first time "manifest error affecting a constitutional

right," an exception upon which a criminal appellant commonly relies. Constitutional

errors are treated specially under RAP 2.5(a) because they often result in serious injustice

to the accused and may adversely affect public perceptions of the fairness and integrity of

judicial proceedings. State v. Scott, 110 Wn.2d 682, 686-87, 757 P.2d 492 (1988).

Prohibiting all constitutional errors from being raised for the first time on appeal would

result in unjust imprisonment. 2A KARL B. TEGLAND, WASHINGTON PRACTICE: RULES

PRACTICE RAP 2.5 author's cmt. 6, at 218 (8th ed. 2014). On the other hand, "permitting

every possible constitutional error to be raised for the first time on appeal undermines the

trial process, generates unnecessary appeals, creates undesirable retrials and is wasteful


                                              17
No. 33935-1-III
State v. Wilson


of the limited resources of prosecutors, public defenders and courts." State v. Lynn, 67

Wn. App. 339,344,835 P.2d 251 (1992).

       Washington courts and even decisions internally have announced differing

formulations for "manifest error." First, a manifest error is one "truly of constitutional

magnitude." State v. Scott, 110 Wn.2d at 688. Second, perhaps perverting the term

"manifest," some decisions emphasize prejudice, not obviousness. The defendant must

identify a constitutional error and show how, in the context of the trial, the alleged error

actually affected the defendant's rights. It is this showing of actual prejudice that makes

the error "manifest," allowing appellate review. State v. O'Hara, 167 Wn.2d 91, 99,217

P.3d 756 (2009); State v. Scott, 110 Wn.2d at 688; State v. Lynn, 67 Wn. App. at 346. A

third and important formulation for purposes of this appeal is the facts necessary to

adjudicate the claimed error must be in the record on appeal. State v. McFarland, 127

Wn.2d at 333 (1995); State v. Riley, 121 Wn.2d 22, 31, 846 P.2d 1365 (1993).

       Dale Wilson cites no authority that disqualifies a witness because of earlier contact

with another witness at trial. Wilson never sought to impeach Detective Darrin Darnell's

credibility as an investigator at trial. He cites to no facts within the record to support his

claim of bias beyond the general fact that Laurie Lund and Detective Darnell earlier met.

We discern no manifest constitutional error.

       Issue 7: Whether the trial court erred when precluding Dale Wilson from

presenting character evidence ofBetty Lew is?

                                               18
No. 33935-1-III
State v. Wilson


       Answer 7: We refuse to address this issue because Dale Wilson did not question

the constitutionality of the statute at trial.

       Dale Wilson contends that the rape shield law, RCW 9A.44.020 prevented him

from presenting a complete defense under the Sixth Amendment to the United States

Constitution when the statute precluded him from presenting defense witness testimony

attacking the credibility of Betty Lewis but allowed hearsay from the victim. This court

has previously held the statute constitutional. State v. Summers, 70 Wn. App. 424, 436,

853 P.2d 953 (1993). Dale Wilson cites no decision to the contrary, and he fails to

provide a reasoned analysis for overruling precedent. Thus, his claimed error is not

manifest constitutional error.

       Issue 8: Whether the State committed misconduct when asking Laurie Lund if she

believed Betty Lewis' allegations against Dale Wilson?

       Answer 8: We refuse to address this issue because Dale Wilson did not object to

Lund's testimony at trial.

       Dale Wilson next contends that the prosecutor committed misconduct by asking

Laurie Lund if she believed Betty Lewis' allegations. The defendant's counsel did not

register an objection to this question. Witnesses are not generally allowed to vouch for

the credibility of other witnesses, as this veers into the jury's arena. State v. Chavez, 76

Wn. App. 293,299, 884 P.2d 624 (1994). A prosecutor commits misconduct when

asking a witness to vouch for another witness's credibility. State v. Chavez, 76 Wn. App.

                                                 19
No. 33935-1-III
State v. Wilson


at 299. Nevertheless, Wilson placed the credibility of Betty Lewis at issue when his

counsel questioned Laurie Lund as to Betty's history of telling the truth. Therefore,

Wilson establishes no manifest constitutional error.

       Issue 9: Whether the trial court issued an illegally constructed search warrant,

which resulted in the seizure ofproperty belonging to an uninvolved citizen with zero

probable cause?

       Answer 9: We refuse to address this issue because Dale Wilson provides no law to

support his argument.

       Dale Wilson contends that the search warrant that seized his and his sister's

computers from their residence was illegally "constructed" because it did not state with

particularity the objects to be seized. He may complain that, because law enforcement

also seized the property of another resident of his house, the warrant lacked specificity.

Wilson cites none of the trial record concerning the background of the issuance of the

warrant, and Wilson cites no legal precedent that guides the court to consider that a

computer belonging to his sister but situated within Wilson's home would not be within

the scope of a search warrant.

       RAP 10.3(a)(6) directs each party to supply, in its brief, "argument in support of

the issues presented for review, together with citations to legal authority and references to

relevant parts of the record." We do not consider conclusory arguments that are

unsupported by citation to authority. Joy v. Department ofLabor & Industries, 170 Wn.

                                             20
I
l
I
    No. 33935-1-III
    State v. Wilson
I
    App. 614, 629, 285 P .3 d 187 (2012). Passing treatment of an issue or lack of reasoned

    argument is insufficient to merit judicial consideration. West v. Thurston County, 168

    Wn. App. 162, 187, 275 P.3d 1200 (2012). Therefore, this court should decline to

    address this unsupported assignment of error.

                                             CONCLUSION

           We affirm Dale Wilson's conviction for rape of a child. We remand the case for

    the trial court to reconsider the imposition of legal financial obligations consistent with

    the directions in this opinion.

           A majority of the panel has determined this opinion will not be printed in the

    Washington Appellate Reports, but it will be filed for public record pursuant to RCW

    2.06.040.



                                                    \ ~
                                                  Fearini,ci

    WE CONCUR:



    Korsmf1.




                                         j



                                                 21